Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 1/15/21, Applicant amended claims 1-2 and 6, canceled no claims, and added no new claims.  Claims 1-6 are presented for examination.
	Examiner notes that the status of claim 6 is inadvertently listed as “Original” but was amended and thus should be “Currently Amended.”

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 20080183580) in view of Kwan (US 20150310876).
With respect to claims 1 and 6, Horne teaches:
locating computing devices in one or more commercial venues where live or pre-recorded music is performed, each computing device capturing and storing live and pre-recorded performances occurring in the venue using at least one audio input configured for professional audio performances, each computing device storing the performances within the associated venue as a content data record with associated identifiers for date, time, and venue location (paragraph 0040 live performance at a venue/site, storing the performance via audio/visual files, 
transmitting content data records from each venue computing device to a server (paragraph 0040 files transmitted from venue/site to a central facility/server, paragraph 0007 files stored in a central facility before being sent to other venues); 
encrypting the content data records from each venue to verify the authenticity of the content data transmitted from each venue to the server (paragraphs 0011, 0037 files from live performance are encoded, paragraph 0065 files of live performance are encrypted); 
archiving the content data records transmitted from the one or more venues to the server (paragraph 0007 files stored in an archive, paragraph 0063 performances recorded are archived or stored in a central facility); 
opening, reviewing, and separating the archived content data records into distinct files, each file comprising an individual audio and/or video work performed in the venue (paragraph 0063 files opened for use in future broadcasts, paragraph 0007 archived files can be opened and distributed as files to other venues); and 
using an interface associated with the server to access the archived content data records for identifying individual performance works by venue for attribution of performance rights (paragraph 0023 using an interface to access stored files of live performance, paragraph 0062 accessing stored data to distribute from live venue to other venues, paragraph 0063 archived files accessed with an interface for future broadcasts, paragraph 0064 additional information on using files and preserving intellectual property rights).

With respect to claim 1, Horne teaches one or more computing devices (paragraph 0046 figure 2 workstations with cameras, microphones etc at venues for live recording), a communication network (paragraph 0040 figure 1 communication network), encryption keys (paragraph 0065 files encrypted for transmission), database (paragraph 0007 storing files on a storage medium, figure 1 archive/storage), and an interface (figure 3 communications interface, paragraphs 0023, 0062 interfaces for accessing data in files).
With respect to claim 2, Horne teaches wherein the interface provides for identifying individual performance works by venue from the archived content data records for attribution of performance rights needed by a particular venue (paragraph 0062 files identified by venue when sent to other venues).
With respect to claim 3, Horne teaches wherein the server collects audience data from individual venues, the data including patron demographics and audience size, and the server evaluates the audience data and content data records from individual venues to suggest content for performance within a venue (paragraph 0021 generating a record of activity at venue during the live performance including audience size, paragraph 0055 additional information on digitized 
With respect to claim 4, Horne teaches wherein the suggested content for a venue includes music and/or video to be played in the venue between performances (paragraphs 0012, 0068 promotional materials for performance including other music such as performers’ CDs).
With respect to claim 5, Horne teaches wherein the suggested content for a venue includes marketing content to be broadcast within the venue (paragraphs 0012, 0068 promotional materials for performance).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-6 under 35 U.S.C. 102(a)(1) by Horne, Applicant’s arguments have been considered but are not persuasive.  On pages 5-6 of his Remarks, Applicant asserts that Horne does not teach the same invention as described in Applicant’s specification.  Examiner notes that Horne teaches the limitations in claims 1-6 as shown above.  On page 6 of his Remarks, Applicant asserts that Horne does not teach “comparing audio in said content data records to a library of audio material subject to copyright protection.”  Examiner agrees and conducted a search of the prior art and fond Kwan, which Examiner believes teaches this comparing function in paragraphs 0014, 0025, and 0044 as shown in the new grounds of rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/28/21